Citation Nr: 0021336	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  98-08 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for an ulcer condition.

2.  Entitlement to service connection for a condition of the 
feet.

3.  Entitlement to an increased (compensable) evaluation for 
a scalp laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The veteran had active service from June 1973 to April 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefits sought.  
The veteran disagreed with the denials, and this appeal 
ensued.

Throughout the course of his appeal, the veteran has 
indicated that several conditions from which he currently 
suffers are related to an in-service head injury that also 
resulted in his service-connected scalp laceration.  Service 
connection for residuals of head injury, as well as hearing 
loss, was denied in a July 1999 RO decision.  Those 
determinations are not currently on appeal.  Therefore, those 
claims are not before the Board for appellate review.  See 
38 C.F.R. § 20.202 (1999).


FINDINGS OF FACT

1.  There is no medical evidence which relates a current 
condition of the feet to service or to any incident of 
service.  

2.  There is no medical evidence which relates a current 
ulcer condition to service or to any incident of service.  

3.  The veteran's laceration of the scalp is manifested by a 
slight, non-disfiguring scar that is neither poorly nourished 
and repeatedly ulcerated nor tender and painful on objective 
demonstration, it causes no functional limitation of any 
affected part and is in a non-exposed area that it is fully 
covered by his hair.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for an 
ulcer condition and a condition of the feet are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a compensable evaluation for laceration 
of the scalp have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Ulcer and Foot Conditions

The veteran contends that he suffers from peptic ulcer 
disease and a bilateral foot condition that is related to 
service.  Service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Where a veteran served continuously for 
ninety days or more during a period of war and a peptic ulcer 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.307, 3.309 (1999).  If a condition noted during 
service is not shown to have been chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1999).  

Initially, the Board must determine whether the veteran's 
claims for service connection are well grounded.  The veteran 
must satisfy three elements for a claim for service 
connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 524 U.S. 940 (1998).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the Court has indicated may be attested 
to by lay observation.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.

The Board will presume the truthfulness of the evidence for 
the purpose of determining whether a claim is well grounded, 
as required by Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995), and King v. Brown, 5 Vet. App. 19, 21 (1993).  

The veteran claims that he injured his feet in service, and 
that he stills suffers from this injury.  Further, he asserts 
that he has had stomach problems since service.  In a 
statement submitted in February 1997 in conjunction with this 
claim, the veteran's mother attests to his having injured his 
feet in service.  She also stated that she was aware of his 
stomach problems since service.  She reported that the 
veteran had been injured by his superiors in service.  A 
review of the record shows, however, that he has not 
presented competent evidence of a relationship between either 
a current ulcer condition or, to the extent that a current 
foot condition is shown, between a foot condition and 
service.  In the absence of this, he has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that these claims for service connection 
are well grounded.

Service medical records provided by the National Personnel 
Records Center (NPRC) are negative for any diagnosis, 
complaint, or treatment relating to a chronic foot problem or 
an injury to the feet.  The veteran did experience abdominal 
pain in service and was treated for gastritis in March 1974.  
He also reported abdominal pain related to recurrent coughing 
on several occasions.  There was no relevant diagnosis.  His 
separation physical examination makes no reference to an 
ulcer condition or any stomach problems, and does not 
indicate any abnormalities of the feet.  Copies of service 
medical records recently submitted by the veteran differ from 
the official original documents from NPRC received years ago 
in that they include an additional handwritten reference to 
"heal contusion L-R feet." 

VA outpatient treatment records date from 1988 to the 
present.  With regard to the alleged ulcer condition, the 
veteran was hospitalized for two days in March 1988 for 
abdominal pain of one week duration.  He reported that he had 
been given a diagnosis of peptic ulcer disease approximately 
one and a half years earlier.  Subsequent treatment records 
dated in 1991, 1996, 1997 and 1998 show a personal history of 
an ulcer since as early as 1983.  However, no medical opinion 
indicates any relationship between an ulcer and service, nor 
does it appear that the veteran ever reported to any health 
care provider that he had ulcer type symptoms since service.  

With regard to post-service evidence of his alleged condition 
of the feet, VA treatment records dated in May 1999 show a 
complaint of bilateral foot pain of two years duration.  In 
August 1999, he complained of foot pain of 20 years duration.  
The veteran was worked up for possible tarsal tunnel 
syndrome, but findings on EMG  were negative.  The remaining 
records relate to other medical problems.  

The Board finds that the evidence of record does not show 
that the veteran's ulcer  or any current foot condition is 
related to service or to any incident of service.  There is 
an absence of competent evidence of a causal relationship 
between the either condition and service or any incident of 
service.  It is significant that none of the medical reports 
in the record includes a medical opinion relating the 
veteran's ulcer or any current foot condition to service or 
to any incident of service.  In fact, the medical record is 
replete with statements by the veteran that any current ulcer 
condition dates to approximately 1983 or 1988.  Indeed, the 
Board observes that even the physicians treating the veteran 
have not indicated a causal relationship between a current 
ulcer condition or a foot condition and service.  Based on 
the veteran's failure to meet this element alone, the Board 
can only conclude that his claims for service connection for 
an ulcer condition and a condition of the feet are not well 
grounded.  Though the Board has noted the difference between 
the veteran's copy of his separation physical examination and 
the official originals and copies, the significance of this 
discrepancy will not be addressed by the Board at this time 
since the veteran's claim fails due to a lack of a nexus 
between a current condition and service.  

The only evidence that current ulcer and feet conditions are 
related to service are the lay statements of the veteran and 
his mother.  However, the Court has clearly stated that 
where, as in this case, the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  The record does not indicate that neither the 
veteran nor his mother possess the medical training and 
expertise necessary to render an opinion as to either the 
cause or diagnosis of an ulcer or a foot condition.  
Therefore, their lay statements cannot serve as a sufficient 
predicate upon which to find his claims for service 
connection well grounded.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).  Although their statements associated 
with this claim as well as the veteran's other statements 
first recorded many years after service attempt to establish 
either that a chronic condition existed in service or that 
the veteran has had continuity of symptomatology since 
service, such statements are insufficient to establish a 
well-grounded claim based on chronicity or continuity of 
symptomatology as set forth in Savage.  See 38 C.F.R. 
§ 3.303(b),  Savage v. Gober, 10 Vet. App. at 498.

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claims for service connection for a 
condition of the feet or an ulcer condition, the Board finds 
that the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims are well grounded.  

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims for service connection for an ulcer or a 
foot condition well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).  The veteran is not entitled 
to the benefit of the doubt in resolving his claim because he 
has not submitted a well-grounded claim.  Should he submit a 
well-grounded claim in the future, the provisions of 38 
C.F.R. § 3.102 (1999) will be accorded proper consideration.

II.  Scalp Laceration

The veteran asserts that manifestations of his service-
connected laceration of the scalp warrant a compensable 
evaluation.  Disability ratings are determined by applying 
the criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The evaluation of the same 
disability under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14.

By a rating decision rendered in December 1997, the RO denied 
the veteran's claim for a compensable evaluation for that 
disability.  That condition had been rated as noncompensable 
or zero percent disabling, effective from April 1974.  

The Board finds that the veteran's claim for an increased or 
compensable evaluation is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  Additionally, the Board finds that all 
relevant evidence has been obtained and that no further duty 
is required under the provisions of 38 U.S.C.A. § 5107.  
Specifically, it is noted that all facilities where the 
veteran has been treated, including North Chicago and Tomah 
VA medical centers, have been contacted, and he has recently 
undergone a VA examination after failing to report for an 
earlier scheduled examination.  

The evidence includes service medical records which show that 
the veteran suffered a laceration to his scalp while on 
active duty in 1973.  He filed his claim for increased 
evaluation in June 1997.  VA outpatient records do show 
complaints of headaches and a variety of psychiatric and 
other problems but are negative for treatment of a scalp 
laceration.  

The veteran was afforded a VA examination for scars in 
December 1999.  The veteran reported that he was currently 
working at a VA medical facility in a file room and routinely 
performed functions involving file pulling, computer work and 
sitting.  He related his history of in-service head injury.  
He appeared quite anxious to explain the details surrounding 
the injury to the examiner.  He explained that he was hit on 
the head with a pointer and that he passed out a few days 
later.  The veteran explained that, since the injury, he had 
experienced tenderness of the scalp, a feeling of the area of 
the injury being "contrasted," spongy, and boggy.  He 
stated that he hears a "shooshing" sound if anyone touches 
his head; he avoids having his head touched and can barely 
tolerate a haircut.  He reported that he can hear a noise in 
the area of the laceration when he closes his jaw.  He also 
stated that he believes the condition causes daily headaches 
which awaken him, as well as crying spells.  Finally, he 
reported that he falls twice a week and strikes his head, 
which he perceives as being related to the scalp laceration.  

Findings on the physical examination included a 2 centimeter 
well-healed white, slightly elevated scar on the left head 
just above the parietal area.  The scar was not tender, there 
was no adherence or significant change in texture.  There was 
no ulceration or breakdown of the skin, there was mild 
elevation without underlying tissue loss.  There was no 
inflammation, edema or keloid formation and the scar was not 
significantly discolored compared to the surrounding skin.  
The scar was covered with a full growth of hair and was thus, 
considered to be non-disfiguring. The veteran complained of 
tenderness in the temporal area and the occipital area on the 
left side but not the right.  The diagnosis was status post 
laceration to the left scalp with residual well-healed non-
tender scar.  The examiner added that the veteran was 
verbalizing significant anxiety, real or perceived, 
associated with the original injury.  It was noted that 
though it was unlikely that the scar was causing discomfort, 
the emotion attached to the scar could likely cause the 
veteran's pain.  

The veteran's laceration of the scalp is rated under 
Diagnostic Code 7800 pertaining to scars.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1999).  Under that diagnostic code, a 
disfiguring scar of the head, face or neck which is slight is 
rated as noncompensable, whereas such a scar which is 
moderately disfiguring is rated as 10 percent disabling; a 
scar which is severe, especially if producing a marked and 
unsightly deformity of the eyelids, lips or auricles, is 
rated at 30 percent, and a scar causing complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement, is rated at 50 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7800.  A scar 
which is superficial and poorly nourished, with repeated 
ulceration is rated as 10 percent disabling.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  A scar which is superficial, 
tender and painful on objective demonstration is also is 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Finally, a scar can also be rated according to 
functional limitation of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.

The record demonstrates that the veteran's scalp laceration 
causes no functional limitation.  Rather, the residuals of 
the service-connected in service injury consist of a scar.  
This scar has been described on recent examination as 
essentially asymptomatic.  It was slightly elevated, non-
disfiguring, objectively non-tender, without ulceration, 
well-healed and with no adhesions.  There was no support for 
complaints from the veteran of tenderness.  The scar is no 
more than slight in its degree of disfigurement and in fact 
has been described as non-disfiguring.  A review of the 
entire record fails to even suggest the scar is moderately 
disfiguring.  It is not poorly nourished.  Moreover, the scar 
is covered by his hair on his head and is not visible.  Thus, 
overall, the record affords no basis for a compensable 
evaluation for scalp laceration.  

Additional diagnostic codes have been considered.  However, 
in the absence of evidence of other significant findings or 
symptomatology, there is no basis for assignment of an 
evaluation in excess of the currently assigned evaluation 
under any other code provision.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for scalp laceration.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Further, there has been no showing that the veteran's 
disability, scalp laceration, has caused marked interference 
with employment, necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  Although the 
veteran indicated that his scar is tender, the examiner 
observed that the scar is in fact not tender or disfiguring 
and essentially, the medical evidence reflects no organic 
basis for the veteran's complaints.  Moreover, there is no 
indication that the condition has in any way impaired the 
veteran in the performance of his occupation as a VA medical 
center file room worker.  Thus, the Board concludes that this 
disability has not markedly interfered with any particular 
job.  Under these circumstances, further consideration of an 
extra-schedular rating is not warranted.  38 C.F.R. 
§ 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. App. 237 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a condition of the feet is denied.  

Service connection for an ulcer condition is denied.

A compensable evaluation for laceration of the scalp is 
denied.  


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

